Citation Nr: 1525115	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.

2. Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960.

This matter initially came before the Board of Veterans' Appeals (Board) from November 2010 and August 2012 rating decisions issued by the RO.

The Veteran testified at a local RO hearing in March 2013. A transcript of that hearing has been associated with the claims file.

In December 2013, the Board denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability. The Board remanded the Veteran's claim of entitlement to service connection for a right ear hearing loss disability for development  The Veteran appealed the Board's decision to deny his claim of entitlement to service connection for a left ear hearing loss disability to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted the parties Joint Motion for Remand (JMR) vacating the December 2013 Board decision with respect to denial of the Veteran's claim of entitlement to service connection for a left ear hearing loss disability and remanded the matter for further development.  The Board remanded the Veteran's claim of entitlement to service connection for a left ear hearing loss disability for further development in November 2014. 

The development indicated in the December 2013 Board remand with regard to the claimed right ear hearing loss has been completed and the case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS). 

The issue of entitlement to service connection for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Clear and unmistakable evidence reflects both that the Veteran had right ear hearing loss prior to service and that this disability was not permanently aggravated during service.


CONCLUSION OF LAW

Right ear hearing loss clearly and unmistakably preexisted service and was not aggravated thereby; the presumption of soundness at entry is rebutted with respect to this disease. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §  3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2010 and January 2011. The claim was last adjudicated in February 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinions obtained in January 2014 and January 2015 are adequate with regard to the issue on appeal herein decided, as the January 2014 and January 2015 opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was remanded by the Board in December 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examinations to evaluate the nature and etiology of his claimed right ear hearing loss disability. Here, the audiologists offered opinions in January 2014 and January 2015 that addresses the etiology of his right ear hearing loss disability with due consideration given to the Veteran's reported history and contention. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966. However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967. The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units. Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units. Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz .

The Veteran asserts that noise exposure in service caused or aggravated his right ear hearing loss disability.

Prior to service, January 1958 private audiometric testing showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
105
	80
70
/
80
LEFT
5
5
5
/
5

The Veteran's March 1958 enlistment examination showed that whispered voice testing was 15 out of 15 in the right and left ears, respectively. Audiometric testing was not performed. On the corresponding March 1958 Report of Medical History, the Veteran indicated that he had a history of ear trouble. To that end, the Veteran reported that he went to a private physician to have his right ear examined.

An April 1958 service treatment record documents the Veteran's complaint about loss of hearing in his left ear due to noise of gunfire. He was almost totally deaf in his right ear (by audiogram). Type of deafness was not recorded but it was documented that he had been deaf on the right for years, "? d/t childhood disease."

On audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO conversions): 





HERTZ




500
1000
2000
3000
4000
RIGHT
105
105
90
/
65
LEFT
45
30
25
/
10

The impression was questionable chronic otitis media and questionable acute obstruction of the eustachian tubes.

A May 1958 service treatment record reflects that he Veteran apparently has significant deafness in his right ear. It was documented that the Veteran's enlistment SF89 recorded that fact. The Veteran stated that an audiogram proposed at time of beginning of active duty was not performed. One had recently been performed and showed a definite hearing loss. The examiner indicated it was apparently disqualifying for naval service. The examiner requested that the Veteran be evaluated for surgery.

A subsequent May 1958 service treatment record audiometric testing showed that the pure tone thresholds, in decibels, were as follows (note ASA to ISO conversions): 



HERTZ




500
1000
2000
3000
4000
RIGHT
NR
NR
NR
/
NR
LEFT
25
15
10
/
5

Speech reception loss discrimination score was 5 percent in the right ear and 98 percent in the left ear.

An August 1958 Medical Board evaluation documents the Veteran's report that he had experienced hearing loss localized to the right ear since approximately 10 years of age. He reported that he noticed a progression of his hearing loss while serving aboard the USS Hale. He noticed the loss of hearing during conversation and in background noise, such as overhead airplanes. During gunnery exercises with 3 and 5 inch guns he became further concerned with progressively decreasing left ear hearing. He also experienced transient pains in the ears. There was no tinnitus (other than that which accompanied the immediate period following gunfire or other loud noise), vertigo, reported history of ear infections or discharge from the ears. The Veteran did have a history of head injury sustained at 4 years of age when he was struck by a truck. After hearing loss was established in the right ear, a tonsillectomy and adenoidectomy had been performed with the hope of regaining some hearing. Onset or progression of the hearing loss was not associated with an infectious systemic disease process and there had been no exposure to neurotoxic drugs or gases. There was no family history of deafness.

The Medical Board reiterated the findings of audiometric testing in the May 1958 service treatment record. Neurological consultation reported that the Veteran probably had 8th nerve damage, secondary to trauma of severe childhood head injury. There were no indications of other diseases of the nervous system. The neurosurgeon determined that the Veteran's right ear deafness was probably secondary to the head injury sustained at 4 years of age. The Medical Board concluded that the Veteran had total perceptive deafness and vestibular loss on the right side believed to be due to a severe childhood head injury. Hearing in the left ear was normal. The examiner noted that due to questionable history of service aggravation of pre-existing hearing loss, a report of medical consultation of the Veteran with a civilian doctor prior to entry in service was obtained and attached as addendum to the Medical Board report.

The Medical Board opined that the Veteran had deafness due to degeneration of acoustic nerve in the right ear and that hearing loss was practically complete in the right ear. The Medical Board further opined that the right ear hearing loss defect existed prior to enlistment and had not been aggravated by the Veteran's service. Hearing in the left ear was normal.

A November 1958 service treatment record documents the Veteran's complaint of ear ache and severe headache. The examiner noted the past history of ear difficulties. The impression was chronic deafness due to degeneration of acoustic nerve.

The February 1960 separation examination documents a diagnosis of total perceptive deafness, and vestibular loss on right side which is believed to be due to a severe childhood head injury. The February 1960 separation examination report repeated the findings of the May 1958 audiometric testing.

Subsequent to service, the report of August 1960 VA audiometric testing showed the pure tone thresholds, in decibels, were as follows (note ASA to ISO conversions): 



HERTZ




500
1000
2000
3000
4000
RIGHT
NR
NR
NR
/
NR
LEFT
25
25
15
/
10

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 98 percent in the left ear. 

The report of October 1960 VA audiometric testing showed the pure tone thresholds, in decibels, were as follows (note ASA to ISO conversions): 



HERTZ




500
1000
2000
3000
4000
RIGHT
100
100+
100+
/
100+
LEFT
10
5
5
/
-5

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 96 percent in the left ear. 

The report of February 2011 VA audiometric testing showed the pure tone thresholds, in decibels, were as follows: 


	(CONTINUED ON NEXT PAGE)




HERTZ




500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
15
35
30
45
60

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 96 percent in the left ear. 

The report of January 2015 VA examination reflects the Veteran's report of noise exposure in service, specifically from 5 inch gun mount and 50 caliber machine gun fire he was exposed to while he served as lookout on the bridge of his assigned Navy ship. Since that time he reported experiencing a gradual decrease in his hearing in the left ear. He reported that his hearing loss caused difficulty hearing the television and in communicating in group listening situations. On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
35
40
50
65

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 82 percent in the left ear. 

With respect to the Veteran's claim for entitlement to service connection for a right ear hearing loss disability, the Board notes that every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

In this case, the presumption of soundness is applicable as there is no evidence that a right ear hearing loss disability was noted at the Veteran's entry onto active service in March 1958.

Here, a January 1958 private treatment record that predates the Veteran's entry onto active service documents a right ear hearing loss disability. Service treatment records confirm a right ear hearing loss disability that preexisted the Veteran's entry onto active service. To that end, an August 1958 Medical Board evaluation documents the Veteran's report that he had experienced hearing loss localized to the right ear since approximately 10 years of age. The Veteran had a history of head injury sustained at 4 years of age when he was struck by a truck. After hearing loss was established in the right ear, a tonsillectomy and adenoidectomy had been performed with the hope of regaining some hearing. Neurological consultation reported that the Veteran probably had 8th nerve damage, secondary to trauma of severe childhood head injury. The neurosurgeon determined that the Veteran's right ear deafness was probably secondary to the head injury sustained at 4 years of age. Thus, the Medical Board opined, in pertinent part, that the right ear hearing loss defect existed prior to enlistment. Therefore, the Board finds that there is clear and unmistakable evidence that a right ear hearing loss disability preexisted service.  

In order to rebut the presumption of soundness, not only must there be clear and unmistakable evidence that the disorder preexisted service but there must also be clear and unmistakable evidence that the disorder did not increase in severity. In the August 1958 Medical Board evaluation, the Veteran's reported that he noticed a progression of his hearing loss while serving aboard the USS Hale. He noticed the loss of hearing during conversation and in background noise, such as overhead airplanes. The Medical Board opined that the Veteran had deafness due to degeneration of acoustic nerve in the right ear and that hearing loss was practically complete in the right ear. The Medical Board further opined, in pertinet part, that the preexisting right ear hearing loss defect had not been aggravated by the Veteran's service. 

Further, in the January 2014 and January 2015 VA examination reports, the audiologists concluded that the Veteran clearly suffered from hearing loss in the right ear prior to service. The audiologist acknowledged that the service enlistment examination did not document right ear hearing loss (January 2014). However, the audiologist explained that hearing acuity was tested using the whispered and spoken voice tests which were screen procedures used to grossly assess hearing ability. The better ear, the left ear, would respond using these tests and account for the documented normal hearing. In this case the audiologist documented review of service treatment records which clearly demonstrated that the Veteran had a right ear hearing disability that existed prior to his enlistment. The audiologist also noted that in these records, the Veteran, by his own admission, acknowledged having a right ear hearing disability since approximately the age of 10. 

Further the audiologist concluded that the pre-existing right ear hearing loss was not clearly and unmistakably aggravated beyond its normal progression by an in-service event, injury or illness. To that end, the audiologist reiterated that the August 1958 service Medical Board report showed that the Veteran had total perceptive deafness and vestibular loss on the right side, believed to be due to a severe childhood head injury. The February 1960 separation examination documents a diagnosis of total perceptive deafness, and vestibular loss on right side which is believed to be due to a severe childhood head injury. Thus, there was no aggravation of this disability noted on separation examination. The audiologist concluded the pre-existing right ear hearing loss was not aggravated during service. 

The Board finds that the record establishes by clear and unmistakable evidence that right ear hearing loss disability preexisted service and was not aggravated therein. Accordingly, the Board finds that service connection for a right ear hearing loss disability is not warranted.   

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he had noise exposure during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion offered by the VA examiner in January 2014 and January 2015 to be most probative. The audiologists are medical professionals who reviewed the claims file, considered the reported history and provided research to support the conclusion. The audiologists used their expertise in reviewing the facts of this case and determined that the right ear hearing loss disability clearly and unmistakably preexisted service and was not aggravated therein. It is clear that the examiners fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current right ear sensorineural hearing loss disability was related to causes other than service. 

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case involve medically complex questions relating to etiology of hearing loss, which falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for right ear hearing loss disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). In the November 2014 remand, the Board, instructed the AOJ to schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted left ear hearing loss. Following examination, the otolaryngologist was to opine as to whether the Veteran had a left ear hearing loss disability that onset due to disease or injury sustained during service. Specifically, the otolaryngologist was to comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service. If the otolaryngologist found that auditory hair cell damage to be a likely result of in-service noise exposure, then (s)he was to comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. The otolaryngologist was to give due consideration to the Veteran's competent report of symptoms and history.

Review of the record reveals that while examination was performed in January 2015, it was completed by an audiologist, not an otolaryngologist. Further, no comment was offered as to whether there was auditory hair cell damage as a result of in-service noise exposure and whether such damaged auditory hair cells would result in a greater permanent hearing loss (of the left ear) than otherwise would be manifest.

Accordingly, the Board finds that remand is warranted so that the AOJ may obtain an additional medical opinion that complies with the directives of the prior remand. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to a VA otolaryngologist (ear, nose and throat (ENT) physician), in order to obtain opinion as to the precise nature and etiology of his asserted left ear hearing loss disability.  An explanation should be provided if the examination cannot be conducted by the requested otolaryngologist. 

After thoroughly reviewing the record, to include the January 2015 VA examination report, the otolaryngologist should provide opinion with supporting rationale as to the following: 

Is it as likely as not that left ear hearing loss disability had onset in service or is causally related to active service?

The otolaryngologist must acknowledge and discuss the Veteran's reports as to the onset of his left ear hearing problems.  Specifically, the otolaryngologist must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the otolaryngologist finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the otolaryngologist shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The otolaryngologist must consider the Veteran's competent report of history and symptoms in formulating any opinions.  If the otolaryngologist rejects any reports of symptomatology, a reason for doing so must be provided.

The otolaryngologist must provide a complete rationale for all the findings and opinions. If the otolaryngologist determines that examination is necessary before rendering any opinion, such should be scheduled.

2. After completing all indicated development, the AOJ should readjudicate the claim for entitlement to service connection for left ear hearing loss disability in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


